Name: Commission Regulation (EC) NoÃ 317/2007 of 23 March 2007 amending Regulation (EC) NoÃ 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat
 Type: Regulation
 Subject Matter: foodstuff;  consumption;  animal product;  tariff policy
 Date Published: nan

 24.3.2007 EN Official Journal of the European Union L 84/4 COMMISSION REGULATION (EC) No 317/2007 of 23 March 2007 amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular the first subparagraph of Article 32(1) thereof, Whereas: (1) Commission Regulation (EC) No 936/97 (2) provides for the opening and administration, on a multi-annual basis, of a number of quotas of high-quality beef. (2) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (3) applies to import licences for import tariff quota periods starting from 1 January 2007. Regulation (EC) No 1301/2006 lays down in particular detailed provisions on applications for import licences, the status of applicants and the issue of licences. That Regulation limits the period of validity of licences to the last day of the import tariff quota period. The provisions of Regulation (EC) No 1301/2006 should apply, from 1 July 2007, to imports licences issued pursuant to Regulation (EC) No 936/97, without prejudice to additional conditions laid down in that Regulation. It is necessary to align the provisions of Regulation (EC) No 936/97 on Regulation (EC) No 1301/2006 where appropriate. (3) Article 5(2) of Regulation (EC) No 936/97 provides that Member States should notify the Commission of the total quantity covered by applications on the second working day following the closing date for their submission. Article 5(4) of the same Regulation provides that, subject to a decision of the Commission to accept applications, licences should be issued on the 11th day of each month. For practical reasons, it should be provided that the licences should be issued on the 15th day of each month. Because of the schedule of public holidays in 2007, this amendment should apply from April 2007. (4) Some provisions of Regulation (EC) No 936/97 relating to import tariff quota periods in the past are obsolete. For the sake of clarity, those provisions should be deleted. (5) Article 5(1) of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (4) provides that, without prejudice to more specific provisions, licence applications should be made for products of a single CN subheading or one of the groups of CN subheadings listed in Annex I of that Regulation. In view of the range of products that can be imported under Regulation (EC) No 936/97, applicants should be entitled to sub-divide their single application for the same quota order number by CN code or group of CN codes. (6) Regulation (EC) No 936/97 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 936/97 is amended as follows: 1. In Article 1, paragraph 1 is replaced by the following: 1. The following tariff quotas are hereby opened every year for the period from 1 July one year to 30 June the year after, hereinafter called import tariff quota period :  60 250 tonnes for high-quality fresh, chilled or frozen meat of bovine animals covered by CN codes 0201 and 0202 and for products covered by CN codes 0206 10 95 and 0206 29 91. This quota carries serial No 09.4002,  2 250 tonnes for frozen boneless buffalo meat covered by CN code 0202 30 90, expressed in weight of boneless meat. This quota carries serial No 09.4001. For the purposes of attributing the quotas referred to in the first subparagraph, 100 kilograms of bone-in meat shall be equivalent to 77 kilograms of boneless meat. 2. Article 2 is amended as follows: (a) in point (b), the fifth subparagraph is deleted; (b) in point (e), the third subparagraph is deleted. 3. In Article 3, paragraph 2 is replaced by the following: 2. For imports of the quantity set out in Article 2(f), the import tariff quota period shall be divided into 12 subperiods of one month each. The quantity available each subperiod corresponds to one twelfth of the total quantity. 4. Article 4 is amended as follows: (a) points (a) and (b) are deleted; (b) point (c) is replaced by the following: (c) section 8 of licence applications and licences must show the country of origin and the mention yes  shall be marked by a cross. Licences shall carry with them an obligation to import from the country in question; 5. Article 5 is replaced by the following: Article 5 1. Licence applications as referred to in Article 4 may be lodged solely during the first five days of each month of each import tariff quota period. Notwithstanding Article 5(1) of Regulation (EC) No 1445/95, applications may cover, for the same quota order number, one or several of the products covered by the CN codes or groups of CN codes listed in Annex I to that Regulation. In case applications cover several CN codes, the respective quantity applied for per CN code or group of CN codes shall be specified. In all cases, all the CN codes shall be indicated in section 16 and their description in section 15 of licence applications and licences. 2. No later than 16:00, Brussels time, on the second working day following the closing date for the submission of applications, the Member States shall notify the Commission of the total quantity per countries of origin covered by applications. 3. Import licences shall be issued on the 15th day of each month. Each licence issued shall specify per CN code or group of CN codes the quantity concerned. 6. In Article 8(2), point (a) is replaced by the following: (a) The original of the certificate of authenticity drawn up in accordance with Articles 6 and 7 plus a copy thereof shall be presented to the competent authority together with the application for the first import licence relating to the certificate of authenticity. 7. Article 9 is replaced by the following: Article 9 Certificates of authenticity and import licences shall be valid for three months from their dates of issue. The term of validity of the certificates of authenticity shall, however, expire at the latest on 30 June following the date of issue. 8. Article 10 is replaced by the following: Article 10 For quantities referred to in Article 2(f) of this Regulation, the provisions of Regulation (EC) No 1445/95, Commission Regulation (EC) No 1291/2000 (5) and Commission Regulation (EC) No 1301/2006 (6) shall apply, save as otherwise provided for in this Regulation. For quantities referred to in the second indent of Article 1 (1) and in Article 2(a), (b), (c), (d), (e) and (g) of this Regulation, the provisions of Regulation (EC) No 1445/95, Regulation (EC) No 1291/2000 and Chapter III of Regulation (EC) No 1301/2006, shall apply, save as otherwise provided for in this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2007. However, Article 5(3) of Regulation (EC) No 936/97 as amended by this Regulation shall apply from 1 April 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 137, 28.5.1997, p. 10. Regulation as last amended by Regulation (EC) No 1965/2006 (OJ L 408, 30.12.2006, p. 26). (3) OJ L 238, 1.9.2006, p. 13. (4) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 1965/2006. (5) OJ L 152, 24.6.2000, p. 1. (6) OJ L 238, 1.9.2006, p. 13.